Citation Nr: 1107800	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-32 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a disorder manifested by 
muscle and nerve damage, to include fibromyalgia, including as a 
result of exposure to dichlorodiphenyltrichloethane (DDT).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to December 
1952. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In July 2010, the Board sent the case out for a Veterans Health 
Administration (VHA) specialist opinion.  The case has been 
returned to the Board for further appellate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's fibromyalgia manifested during the Veteran's period 
of active military service.


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia are met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Analysis

The issue before the Board of Veterans' Appeals is entitlement to 
service connection for a disorder manifested by muscle and nerve 
damage, to include fibromyalgia, including as a result of 
exposure to dichlorodiphenyltrichloethane (DDT).  The Veteran 
served on active duty from January 1951 to December 1952, with 
apparent service on Okinawa.  

The Veteran maintains that he was exposed to DDT while serving on 
active duty on Okinawa.  The Veteran's service treatment records are 
unavailable, and were apparently destroyed in a fire at the National 
Personnel Records Center in the 1970s.  The Board is mindful that, in 
a case such as this, where complete service records are unavailable, 
there is a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is 
unfortunate that the Veteran's complete service records are 
unavailable, the appeal must be decided on the evidence of record 
and, where possible, the Board's analysis has been undertaken with 
this heightened duty in mind.  The record evidence, nonetheless, 
supports the Veteran's account that DDT was sprayed extensively to 
control mosquitoes in the 1950's during his period of service on 
Okinawa.  

The Veteran contends that he now has muscle and nerve damage and a 
diagnosis of fibromyalgia as a result of his in-service exposure to 
DDT.  Specifically, he contends that he began to notice pain in his 
legs, hips and arms during service on Okinawa in 1952; and that he 
started seeing doctors for these same complaints of pain in the early 
1970's.  In addition, in an August 2006 statement, the Veteran's ex-
wife relates that when the Veteran entered service, he had no leg or 
arm pain, but when he came out of the service in December 1952, he 
had both leg and arm pain that worsened over time.  The Board finds 
that the Veteran and his ex-wife are competent to discuss the 
Veteran's symptoms and credible regarding their onset. 

Of record are private treatment records and VA treatment records, 
which show a current diagnosis of fibromyalgia.  In a January 
2005 medical statement, Dr. T indicates that, to his knowledge, 
DDT could deposit in the body causing severe damage to the immune 
system, muscle and nervous system.  Dr. T opined that the 
Veteran's exposure to DDT was directly linked to his current 
muscle and nerve damage.  In a September 2006 statement, Dr. M 
indicated that the Veteran had a history of diffuse joint pains 
with trigger points and has been diagnosed with fibromyalgia.

A December 2009 VA examiner reviewed the evidence of record and 
indicated that most researchers believe that fibromyalgia results 
not from a single event but from a combination of many physical 
emotional stressors; and so the VA examiner could not resolve the 
issue without speculation.  In March 2010, Dr. F indicated that 
the Veteran has chronic tiredness and fatigue in each body part, 
which he has suffered from for 58 years and started after DDT 
exposure on Okinawa.  In March 2010, Dr. D indicated that the 
Veteran's DDT exposure must be strongly considered as causal in 
having produced or contributed to the Veteran's chronic ongoing 
condition upon review of reputable medical research (none of 
which was cited, however).  The Board notes that Dr. D. did not 
actually mention the Veteran's fibromyalgia in this March 2010 
letter.  

In August 2010 and November 2010, Dr. M.S. submitted a VHA 
specialist opinion report and addendum, respectively.  Dr. M.S. 
is the Director of Infectious Disease at the VA New York Harbor 
Health Care System, Brooklyn campus.  In the August 2010 report 
Dr. M.S. indicated that he had reviewed the Veteran's records and 
claims.  He noted that fibromyalgia has a somewhat variable 
diagnostic criteria, but opined that there is no clear evidence 
that significant exposure to DDT is associated with fibromyalgia.  
He referred to scientific studies for his opinion and opined 
against service connection for fibromyalgia as due to exposure to 
DDT.  In his November 2010 addendum, the examiner opined further 
that the Veteran's exposure to DDT, due to extensive spaying of 
the insecticide in the 1950s during the Veteran's active service 
on Okinawa, is not the cause of or contributed to cause any 
current diagnosis of fibromyalgia, including any muscle or nerve 
damage.  However, Dr. M.S. also opined that it is at least as 
likely as not that the current diagnosis of fibromyalgia is 
related to the symptoms the Veteran suffered during active duty.  

The Veteran submitted a statement from Dr. O in January 2011.  
Accompanying the statement was medical article regarding nervous 
system effects of long-term occupational exposure to DDT.  Dr. O 
notes in his statement that the Veteran has a history of 
fibromyalgia and neuropathic pain for several years.  Dr. O notes 
the Veteran's reported history of being exposed to DDT in service 
and opines that if the history is true it is reasonable to assume 
that his symptoms are related to the chemical exposure of DDT.  
Dr O. directs the Board to the enclosed bibliography of several 
studies from an American Journal of Psychotherapy article from 
1949.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not given to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value. 

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by the 
physicians and whether or not (and the extent to which) they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  The U.S. Court of Appeals 
for Veterans Claims has held that a medical examination report 
must contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... 
must support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions.").  A bare 
conclusion, even one reached by a health care professional, is 
not probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  

The above being taken into account, the Board nevertheless has no 
basis for fully discounting any of the opinions in support of the 
Veteran's claim or against the Veteran's claim in favor of the 
others.  There is no significant difference in expertise apparent 
from the reports, with the exception of the VHA specialist.  The 
opinions were offered by doctors whose professional credentials 
demonstrate that they possess the necessary education, training, 
and expertise to provide the requested opinion.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The U.S. Court of Appeals for Veterans Claims stated that "a 
Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   In Gilbert, the 
Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and convincing 
evidence, or by a fair preponderance of the evidence.  Under the 
benefit of the doubt doctrine established by Congress, when the 
evidence is in relative equipoise, the law dictates that the 
Veteran prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

Though the Veteran does not appear to have been diagnosed with 
fibromyalgia during from service, "the fact that a condition was 
not diagnosed cannot, by itself, serve to rebut a subsequent 
expert diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 516 
(1991).  After a careful review of the record and resolving all 
doubt in favor of the Veteran, the Board finds that on balance 
the evidence supports the Veteran's claim for service connection 
for fibromyalgia.  The record includes evidence of the Veteran's 
probable development of fibromyalgia symptoms while in service 
and in conjunction with the medical opinions in his favor, the 
medical and lay evidence that suggests that the Veteran incurred 
fibromyalgia as a result of his military service is, at a 
minimum, in equipoise.  In addition, the record does not include 
any other definitive evidence that would contradict the nexus 
opinions furnished.  Accordingly, since the evidence is at least 
in equipoise, the benefit of the doubt doctrine is applicable and 
the Veteran prevails.  See Gilbert, supra.  Therefore, service 
connection for fibromyalgia is granted.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In light of the favorable 
determination contained herein, further development with regard 
to VA's duties to notify and assist would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).  




ORDER

Service connection for fibromyalgia is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


